Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the washing machine or control method of a washing machine as recited by any of claims 1, 8, or 15.  There is no apparent teaching, suggestion, or motivation to further modify the closest prior art, Kuno et al.  (JP 2013-192862) in view of Lee et al.  (US 2005/0115006) and Hiyama et al.  (JP 2011-160845), to further include the processor configured as recited in claims 1 or 15 or the control of the motor as recited in claim 8.  In contrast to the claimed invention, Kuno discloses a washing machine with a water tank (4), a rotary tank (19), a drive unit (24), an acceleration sensor (42), a rotation sensor (45), and a control device (43), and detects a vibration during a dewatering operation (English abstract), and Lee discloses a method for controlling a dewatering operation of a washing machine (abstract) and an initial reference eccentric position is changed by laundry of low moisture content and laundry of high moisture content and the changed eccentric position is detected through a phase difference (paragraph 35).  Lee further discloses that an initial detection of eccentricity is performed (Figure 4: $12, $13), the drum is rotated at a high speed then a low speed (S14), the current eccentric amount is detected (S15, $16), and the change in eccentric position is compared to a reference value to determine whether the drum is rotated at a high speed or stops and repeats low speed rotation (S18-S20).  Figure 6A depicts a drum having laundry of both low and high moisture content, and Figure 6B depicts a variation in eccentric position over time compared to a number of rotations of the drum.  The change in eccentric position from an initial reference eccentric position is determined by measuring a rotation angle of a current eccentric position and subtracting an integer number of full rotations from the measured rotation angle (paragraphs 47-48).  This method is believed to teach away from the claimed method which requires additional phase difference calculations to find the change in eccentric position of the laundry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711